JOURNAL ENTRY AND OPINION
This case originated in University Heights. However, the University Heights judge recused and asked the common pleas court's administrative judge to assign the case to a   different municipality. The administrative judge, upon the voluntary disqualification by the University Heights judge, transferred the case to the Lyndhurst Municipal Court. The Lyndhurst trial judge dismissed appellant Edmund Rothschild's traffic violation and assessed the cost to him. He appeals the cost assessment. However, our first concern is jurisdictional.
Historically, this court has held that an administrative judge of common pleas court on a trial judge's voluntary disqualification application is without authority to transfer or reassign a case unless specifically authorized by statute. See Bedford v. Lacey (1985),30 Ohio App.3d 1, 506 N.E.2d 224. We recently followed Bedford v. Hughes in City of Rocky River v. Hughes (2000), Ohio App.Lexis 5462, (November 22, 2000), Cuyahoga App. No. 76771, unreported. There, we held only the chief justice of the Supreme Court of Ohio may reassign a case on a judge's voluntary disqualification from a case. Id. Consequently, we vacate the Lyndhurst Municipal Court's decision.
This cause is vacated.
It is, therefore, considered that said appellant recover of said appellee his costs herein.
It is ordered that a special mandate be sent to said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
DIANE KARPINSKI, A.J., and ANNE L. KILBANE, J., CONCUR.
  _______________________________ PATRICIA ANN BLACKMON, JUDGE *Page 445